Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 11/21/22, Applicant amended claims 1, 5, and 15-19, canceled claims 6, 8-14, and 20, and added new claims 21-29.  Claims 1-5, 7, 15-19, and 21-29 are presented for examination.

Allowable Subject Matter
Claims 15-19 and 22-29 are allowed.
Claims 3, 7, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Objections
	Claim 7 is objected to because of the following informality: this claim depends on claim 6 which is now canceled.

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 10,909,097. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in different language.  See chart below:
Instant Application claim
‘097 Patent claim
1
1, 2
2
4
4
1
5
1



Reasons for Allowance
	For claims 15-19 and 23-29, the following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for executing orchestration operations using one or more property graphs (or comparable constructs) that represent entities and one or more of their relationships to one another: analyzing a property graph, wherein the property graph comprises a plurality of nodes and a plurality of links, each node of the plurality of nodes represents an entity of a plurality of entities,
each link of the plurality of links represents a corresponding dependency relationship of one or more dependency relationships between ones of the plurality of entities by virtue of the each link coupling ones of the plurality of nodes representing the ones of the plurality of entities, and a dependency relationship between one entity and another entity represents a contact point between a first data center infrastructure and a second data center infrastructure, if the one entity is comprised in the first data center infrastructure and the another entity is comprised in the second data center infrastructure; traversing the plurality of links to identify other links of the plurality of links crossing the boundary; determining whether a node is associated with another link of the other links that crosses the boundary should be included in the dependency information; and in response to a determination that the node is associated with the another link that crosses the boundary should be included in the dependency information, recording another contact point in the dependency information for the node having the link that crosses the boundary.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for executing orchestration operations using one or more property graphs (or comparable constructs) that represent entities and one or more of their relationships to one another.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Atlas et al (US 20170235846) teaches determining associations between devices using data describing activities of said devices using a graph structure, does not teach entities in the graph are from different infrastructures (paragraphs 0004-0013, 0089-0111 figure 3); and 
	Saxena et al (US 20190074011) teaches an automated physical environment control system using a graph model with nodes representing connected devices such as light bulbs, thermostats, and sensors, and relationships including dependencies between nodes, does not teach entities as hardware/software components of different infrastructures/data centers or orchestration operations between different entities across infrastructures/data centers (paragraphs 0018, 0035-0037, figures 2A-2D).

Responses to Applicant’s Arguments
	Regarding rejections under 35 U.S.C. 102 of claims 1-5, 8-12, and 15-19 by Rakic, Applicant’s amendments overcome Rakic’s teachings, in particular traversing the plurality of links to identify other links of the plurality of links crossing the boundary and recording another contact point in the dependency information for the nodes having links that crosses the boundary.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        12/7/22